Case 1:19-cv-02381-LTB-MEH Document 108 Filed 06/23/20 USDC Colorado Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

    Civil Action No. 19-cv-2381-LTB-MEH

    WALTER CHARNOFF

          Plaintiff,

   v.
    NANCY LOVING d/b/a ARTSUITE NY, ART PORT LLC,
    STUDIO 41, LLC, ALICIA ST. PIERRE, MARTIN ST. PIERRE,
    ISP HOLDINGS, INC., and DAVID HINKELMAN

           Defendants.



            PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT COMPLAINT


          Walter Charnoff, (“Plaintiff”) by and through his undersigned counsel of record, The

   Law Office of Ian T. Hicks, LLC, hereby respectfully files his Motion for Leave to Supplement

   Complaint, as follows

          Certificate of Conferral: Undersigned counsel conferred with opposing counsel, who

   stated the relief sought is opposed.

                                          I.   INTRODUCTION

          Plaintiff respectfully requests that he be permitted to supplement the Second Amended

   Complaint (“SAC”) to add allegations regarding two categories of wrongful conduct that

   occurred after this civil action was commenced, pursuant to Fed. R. Civ. P. 15(d), and for which

   Plaintiff was not aware until recently. First, Plaintiff wishes to supplement regarding (1) a

   defamatory email sent by David Hinkelman (“Mr. Hinkelman”) that was sent on August 1, 2019,
Case 1:19-cv-02381-LTB-MEH Document 108 Filed 06/23/20 USDC Colorado Page 2 of 13




   but was not disclosed until May 29, 20201, (2) damage to the subject art while in the care,

   custody, or control of Defendants Nancy Loving (“Ms. Loving”), ArtPort LLC (“AP”), or their

   agents, and (3) the failure of Ms. Loving to obtain proper, or any, insurance coverage for the

   now-damaged art. More specifically, Plaintiffs intend to add factual allegations regarding the

   damage to the art and failure to insure, since the existing claims would cover that damage, and to

   add both factual allegations and two claims for defamation to cover the defamatory email sent by

   Mr. Hinkelman.2 Two claims are necessary because some of the statements in the email are

   defamatory per se, and some may only be defamatory, as pled in the alternative.

          The matters sought to be added by way of supplement were not known until recently, as

   disclosures of documents, photographs, and communications—although within the scope of

   discovery requests that were answered on February 28, 2020—have been provided over the past

   several months in a multitude of productions. Therefore, although the information technically

   existed before the last pleading was filed, it was not known and reasonably comprehended until

   after that time, in conformance with the letter and the spirit of Fed. R. Civ. P. 15(d). And

   although this appears to be a clear situation where supplementation for post-filing events is

   proper, rather than an amendment for prelitigation events under Fed. R. Civ. P. 15(a), under

   either standard, Plaintiff should be permitted to plead as requested.

          Further, to the extent the case management order needs to be modified, which Plaintiff

   does not believe is necessary for a supplementation, good cause exists. Justice is best served by

   permitting the full scope of facts, issues, claims, and damages to be tried on the merits in one


   1
     Defendants other than Alicia and Martin St. Pierre and ISP Holdings, Inc., served responses to
   Plaintiff’s First Written Discovery on February 28, 2020. One of the requests was for any
   communications involving the Defendants relating to the transactions and events alleged in the
   pleadings. Thus, this email should have in all fairness been provided much earlier.
   2
     The fraudulent misrepresentation and breach of contract claims would cover the art damage and
   insurance issues.
                                                    2
Case 1:19-cv-02381-LTB-MEH Document 108 Filed 06/23/20 USDC Colorado Page 3 of 13




   combined proceeding, especially given the potential of possible claim preclusion if Plaintiff’s

   relief is denied and he is thereby forced to split his causes of action. Finally, no prejudice will

   accrue to any party, given that trial is not until 2021 and no depositions have yet occurred.

          The proposed Third Amended Complaint is filed concurrently herewith as Exhibit A, in

   redline format, and in clean format as Exhibit B. Both versions include a request for exemplary

   damages as well, to incorporate the Court’s recent Order permitting exemplary damages against

   Nancy Loving and Art Port LLC.

                                      II.    LEGAL STANDARD

          Rule 15(d) of the Federal Rules of Civil Procedure states that the court may “upon such

   terms as are just, permit [a] party to serve a supplemental pleading setting forth transactions or

   occurrences or events which have happened since the date of the pleading sought to be

   supplemented.”

          Leave to supplement a complaint with “post-complaint transactions, occurrences or

   events ... should be liberally granted unless good reason exists for denying leave, such as

   prejudice to the defendants.” Walker v. United Parcel Serv., Inc., 240 F.3d 1268, 1278 (10th Cir.

   2001) (internal quotation marks omitted). Similarly, for motions to amend, “[t]he court should

   freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2); see Minter v. Prime Equip.

   Co., 451 F.3d 1196, 1208 (10th Cir.2006) (“in general permission is liberally granted where

   there is no prejudice” (internal quotation marks omitted)); Hardin v. Manitowoc–Forsythe Corp.,

   691 F.2d 449, 456 (10th Cir. 1982) (“Rule 15 was promulgated to provide the maximum

   opportunity for each claim to be decided on its merits rather than on procedural niceties.”).

          Indeed, supplementation is especially appropriate where the pleader seeks to add a new

   claim, because otherwise he will be forced to file a second action and seek consolidation, which

   is permitted by the Rules of Civil Procedure but increases the court’s workload. See Arp v.
                                                     3
Case 1:19-cv-02381-LTB-MEH Document 108 Filed 06/23/20 USDC Colorado Page 4 of 13




   United States, 244 F.2d 571, 574 (10th Cir. 1957) (“Had the court refused permission to file [the

   supplemental complaint], the Government could have proceeded by an original complaint in an

   independent action, and the identical issues would have been presented and determined. We find

   no abuse of discretion by the trial court [in allowing supplementation under Rule 15(d)

   instead].”); see also 6A Charles A. Wright et al., Federal Practice and Procedure § 1506 (3d ed.

   2010) (“[T]he usual effect of denying leave to file a supplemental pleading because it states a

   new cause of action is to force [the] plaintiff to institute another action and move for

   consolidation under Rule 42(a) in order to litigate both claims in the same suit, a wasteful and

   inefficient result.”

           With respect to a motion to amend, shall be freely given when justice so requires.” Fed.

   R. Civ. P. 15(a). This is a “mandate . . . to be heeded.” Foman v. Davis, 371 U.S. 178, 182

   (1962). Leave to amend is a matter committed to the court's sound discretion and is not to be

   denied without the court giving some reason or cause on the record. Fed. Ins. Co. v. Gates

   Learjet Corp., 823 F.2d 383, 387 (10th Cir. 1987). Leave may be denied when the amendment

   would cause undue prejudice to the opposing party, when the movant has unduly delayed in

   requesting leave, when the movant acts on a bad faith or dilatory motive, or when the amendment

   would be futile. Foman, 371 U.S. at 182; State Distribs., Inc. v. Glenmore Distilleries, 738 F.2d

   405, 416 (10th Cir. 1984).

           In exercising its discretion, the court must be mindful that the Federal Rules of Civil

   Procedure are designed to facilitate decisions on the merits rather than on pleading technicalities.

   Koch v. Koch Indus., 127 F.R.D. 206, 209 (D. Kan. 1989). Indeed, in terms of undue delay, delay

   itself is not sufficient, it must be a delay that has no adequate explanation, in consideration of the

   time periods typically encountered in federal litigation. See, e.g., Minter v. Prime Equip. Co., 451

   F.3d 1196, 1204 (10th Cir. 2006). “Specifically, the . . . Tenth Circuit has determined that
                                                      4
Case 1:19-cv-02381-LTB-MEH Document 108 Filed 06/23/20 USDC Colorado Page 5 of 13




   district courts should grant leave to amend when doing so would yield a meritorious claim.”

   Burleson v. ENMR–Plateau Tel. Co-op., 2005 WL 3664299, at *2 (D.N.M. Sept.23, 2005)

   (Browning, J.) (citing Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001)).

          A motion to amend under Rule 15(d) is addressed to the sound discretion of the court,

   and leave to serve a supplemental pleading “should be liberally granted unless good reason exists

   for denying leave, such as prejudice to the defendants.” Walker v. United Parcel Service, Inc.,

   240 F.3d 1268, 1278 (10th Cir.2001) (quoting Gillihan v. Shillinger, 872 F.2d 935, 941 (10th

   Cir. 1989)).

                                    III.   LEGAL ARGUMENT

   A.     Supplementation Should be Permitted with Respect to Mr. Hinkelman’s Defamation

          On May 29, 2020, Mr. Hinkelman disclosed an August email between himself, Keith

   Garde and Amy Garde—who are members of Studio 41, LLC, the entity through which the artist

   who created the art at issue in this case, Harold Garde, does business—Ms. Loving, and Bill

   Hohns, who apparently served in some form of mediator role between Ms. Loving, Studio 41,

   LLC, and Harold Garde. See August 1, 2019, email, bates stamped Loving 2102, attached as

   Exhibit C.

          In this email, Mr. Hinkelman, who worked at one time for Plaintiff as a consultant, makes

   the following false and defamatory statements:

          1.      “we are dealing with a deeply troubled person. Since we sold him the initial

                  collection of your work in 2016--He has been in and out of treatment for mental

                  and emotional issues”

          2.      “[he] lost a major lawsuit over the last company he founded and sold (which we

                  were investors in and were financially and personally impacted by his

                  misrepresentations that we uncovered a few weeks ago)”
                                                    5
Case 1:19-cv-02381-LTB-MEH Document 108 Filed 06/23/20 USDC Colorado Page 6 of 13




          3.      “he attempted to bully her and blackmail Artport”

          4.      “filed for Bankruptcy . . . [h]e is highly unpredictable”

          Defamation is a communication holding an individual up to contempt or ridicule that

   causes the individual to incur injury or damage. Keohane v. Stewart, 882 P.2d 1293, 1297 (Colo.

   1994); Gordon v. Boyles, 99 P.3d 75, 78 (Colo. App. 2004). To be defamatory, a statement need

   only prejudice the plaintiff in the eyes of a substantial and respectable minority of the

   community. Ramsey v. Fox News Network, L.L.C., 351 F. Supp. 2d 1145, 1150 (D. Colo. 2005);

   Burns v. McGraw–Hill Broadcasting Co., Inc., 659 P.2d 1351, 1357 (Colo. 1983).

          A finding that statements were defamatory must be predicated on the context of the entire

   story and the common meaning of the words used. Wilson v. Meyer, 126 P.3d 276, 279 (Colo.

   App. 2005). Defamation per se is actionable without proof of special damages. Inter–State

   Detective Bureau, Inc., v. Denver Post, Inc., 484 P.2d 131, 133 (1971). Such a statement must

   be, on its face and without extrinsic proof, unmistakably recognized as injurious and specifically

   directed at the plaintiff. Wilson v. Meyer, 126 P.3d 276, 279 (Colo. App. 2005) (quoting

   Lininger v. Knight, 226 P.2d 809, 813 (1951)). “[W]hether a statement is characterized as a

   ‘fact’ or ‘opinion’ is no longer a relevant inquiry in determining whether it may be

   constitutionally privileged . . . [r]ather, the relevant inquiry is whether the statement could be

   reasonably understood as declaring or implying a provable assertion of fact.” Keohane v.

   Wilkerson, 859 P.2d 291, 296 (Colo. App. 1993).

          A statement is defamatory per se if its subject matter imputed that the plaintiff was guilty

   of a criminal offense, had a loathsome disease, had engaged in sexual misconduct, or concerned

   a matter incompatible with the individual's business, trade, profession, or office. See, e.g.,

   Boyles, 99 P.3d at 79; Pagosa Hot Spring, Inc. v. Arnold, 493 P.2d 383, 385 (Colo.App.1972)

   (“It is libel per se to make false statements attacking a merchant’s credit or imputing insolvency,
                                                     6
Case 1:19-cv-02381-LTB-MEH Document 108 Filed 06/23/20 USDC Colorado Page 7 of 13




   financial difficulties or embarrassment”). Even if a statement is not defamatory in some

   circumstances, under the use of different words in conjunction with the same statement, it may

   be defamatory. See, e.g., Cinquanta v. Burdett, 388 P.2d 779, 781 (Colo. 1963) (“[T]he words

   which the plaintiff contends are actionable per se must be taken in context and in the light of all

   the circumstances attendant upon the utterances.”). Here, three if the statements were

   defamatory per se, and the fourth was defamatory.

          The first statement, says that Plaintiff is a “deeply troubled person” who has been “in and

   out of treatment for mental and emotional issues.” Mr. Hinkelman makes this statement in

   connection with Plaintiff’s business, trade, or profession by tying those alleged mental and

   emotional issues to a company that he founded and sold, and which he and Ms. Loving were

   investors in, which caused them to suffer negative financial impacts. This is a statement of fact,

   indicating that Plaintiff is mentally unstable, and has unable to effectively control those mental

   and emotional issues despite persistent treatment. Furthermore, this was stated as the causal

   factor as to why the instant lawsuit was filed—not because of a potentially legitimate dispute, but

   because Plaintiff is just so out of balance mentally that he files frivolous cases.

          And it is beyond dispute that a statement that someone is mentally unstable, especially

   when combined with additional purportedly factual statements that the instability had negative

   business, financial, and legal consequences, is defamatory per se. See, e.g., Manley v. Manley,

   353 S.E.2d 312, 315 (Ct. App. 1987) (“because of the ridicule or contempt involved and the

   likelihood that the person charged will be deprived of social intercourse, it is actionable per se, to

   impute to another in writing that he suffers from mental illness.”); Recant v. New York

   Presbyterian Hosp., 901 N.Y.S.2d 910, 2009 WL 3490940, at *5 (N.Y. Sup. Ct. N.Y. Co. 2009)

   (statement that physician had “a long history of depression, manic depression, borderline

   personality disorder, and Percocet abuse” was actionable as defamation per se as tending to
                                                     7
Case 1:19-cv-02381-LTB-MEH Document 108 Filed 06/23/20 USDC Colorado Page 8 of 13




   impugn physician in her profession). The statement is also false, because Plaintiff has never

   received any treatment for mental and emotional issues.

          The second statement, that Plaintiff lost a major lawsuit over a company he founded and

   sold, and that he made misrepresentations, which caused Ms. Loving and Mr. Hinkelman is also

   defamatory per se. It is unquestionable that being a fraudster who makes misrepresentations is a

   factual statement, which is incompatible with any form of business, trade, or profession,

   especially where it causes one to lose a lawsuit. Restatement (Second) of Torts § 573, cmt. c.

   (“Statements concerning merchants that question their solvency or honesty in business come

   within the rule stated in this Section.”); S. Volkswagen, Inc. v. Centrix Fin., LLC, 357 F. Supp.

   2d 837, 843 (D. Md. 2005) (“It is without question that labeling an entity a “fraud” is a

   defamatory statement.”) (Following rule set forth in the Rest. Second of Torts).

          The problem with Mr. Hinkelman’s statement is that it is false. The lawsuit he is

   referring to actually resulted in a final order declaring any judgment entered to be void ab initio,

   and the parties dismissed their respective claims, with prejudice, and thus, as a matter of law,

   there was no “losing” of that lawsuit possible—it was dismissed with prejudice no different than

   any case that is dismissed without a final resolution. Moreover, Plaintiff did not engage in any

   misrepresentations, and certainly none that caused Mr. Hinkelman damage—in fact, he made a

   million dollars because of the Plaintiff in their business dealings together.

          Mr. Hinkelman’s third statement, that Plaintiff attempted to blackmail Artport and acted

   like a bully, is also defamatory per se. Blackmail is akin to extortion, which is a crime, and is

   commonly understood to mean that one utilizes unlawful pressure to exert a result or concession

   to which they are not lawfully entitled. This too, in addition to being inconsistent with Plaintiff’s

   business, trade, or profession, also denotes criminal behavior. Scheel v. Harris, 2012 WL

   3731263, at *5 (E.D. Ky. Aug. 28, 2012) (“Because the Court has determined Harris's
                                                     8
Case 1:19-cv-02381-LTB-MEH Document 108 Filed 06/23/20 USDC Colorado Page 9 of 13




   “blackmail” statement to be defamatory per se, Scheel need not affirmatively prove the special

   damages caused by that comment.”).

          Mr. Hinkelman’s fourth statement, that Plaintiff declared bankruptcy, is defamatory per

   or at least defamatory. Rest. (Second) of Torts § 573, cmt. c. (“Statements concerning merchants

   that question their solvency or honesty in business come within the rule stated in this Section.”);

   See Van-Go Transp. Co. v. New York City Bd. of Educ., 971 F. Supp. 90, 99 (E.D.N.Y. 1997);

   McCann v. Shell Oil Co., 551 A.2d 696, 698 (R.I. 1988) (“A statement that a company is

   insolvent is defamatory”). In the context in which it is stated, it is meant to be understood that

   Plaintiff declared bankruptcy because of his purported mental instability, which is allegedly so

   severe it has been untreatable.

          The statement also indicates the existence of hidden factual matter, that is, that Plaintiff is

   insolvent or is uncreditworthy, and that is why he filed the instant civil action, just like how he

   sued his home contractor. Notably, the statement regarding the lawsuit against the home

   contractor is a false statement because that lawsuit was not filed until the year 2020. Plaintiff’s

   bankruptcy was strategically filed and then dismissed, and it was of no legal effect. He was not

   at any time insolvent, uncreditworthy, and he certainly did not have a short-lived strategic

   bankruptcy case, or any involvement in any prior lawsuit because of, or even in relation to, the

   purported mental health issues.

          Further, Plaintiff should be permitted to supplement his complaint and to the extent

   necessary, modify the case management order because good cause exists. Plaintiffs did not

   receive the defamatory email until May 29, 2020 in disclosures, although they requested all

   Defendant to Defendant communications in their written discovery, the answers to which were

   served on February 28, 2020. Taken together, the email attached as Exhibit A gives rise to a

   plausible claim for defamation per se, and at a minimum, defamation.
                                                     9
Case 1:19-cv-02381-LTB-MEH Document 108 Filed 06/23/20 USDC Colorado Page 10 of 13




    B.      Plaintiff Should be Permitted to Supplement Regarding Insurance and Art Damage

            Plaintiff should also be permitted to supplement regarding the failure to obtain adequate

    insurance and physical damage to the art. Both of these factual issues are intertwined—the

    failure to properly insure is not actionable unless the art was damaged, because that is an

    insurable loss that without said insurance reduces the value of what was paid for and deprives

    plaintiff of the benefit of his bargain.

            Prior to the sale of the art, Ms. Loving represented to Plaintiff that the art was in pristine

    condition. She repeatedly told Plaintiff that it was insured against damage, and even when

    Plaintiff repeatedly requested information necessary so that he himself could obtain insurance,

    Ms. Loving refused to provide that information, stating that she would have it insured through

    shipping. Ultimately, after sending the art without notice, which necessitated having it stored

    pursuant to Court order at an independent storage facility, Ship Art Terry Dowd, LLC, condition

    reports were obtained at great expense to Plaintiff, of over $10,000.00, which showed certain

    damage or deterioration to a substantial portion of the art.

            “Colorado, like the majority of jurisdictions, recognizes that every contract contains an

    implied duty of good faith and fair dealing.” Amoco Oil Co. v. Ervin, 908 P.2d 493, 498 (Colo.

    1995), as modified on denial of reh'g (Jan. 16, 1996) (Citing § 4–1–203 of the Uniform

    Commercial Code, governing the sales of goods, stating “[e]very contract within this title

    imposes an obligation of good faith in its performance or enforcement.”). The good faith

    performance doctrine is generally used to effectuate the intentions of the parties or to honor their

    reasonable expectations. See State Farm Mut. Auto. Ins. Co. v. Nissen, 851 P.2d 165, 168 (Colo.

    1993); Davis v. M.L.G. Corp., 712 P.2d 985, 989 (Colo. 1986).

            It is notable that the present claims, including for fraud and breach of contract,

    necessarily encompass the Defendants’ inducement to purchase the art, as well as their failure to
                                                      10
Case 1:19-cv-02381-LTB-MEH Document 108 Filed 06/23/20 USDC Colorado Page 11 of 13




    perform under a contract for the two purchases. It is axiomatic that any contract for the sale of

    goods necessarily includes as an implied condition that the goods not be damaged in a manner

    that compromises their value while in the care of the seller. Moreover, it is a material fact upon

    which Plaintiff relied that the art actually was in good condition as represented.

           Given the art’s age, this had to be compared to photographs and condition reports of the

    art prior to its shipment to Plaintiff3 to determine if these were in existence prior to the shipment,

    condition reports prepared by Ms. Loving’s shipper, along with email and text communications

    relating to the insurance issues. These categories of items were being disclosed as late as May

    29, 2020 by Ms. Loving and AP. Therefore, Plaintiffs should be permitted to supplement his

    Complaint with these allegations—failure to obtain insurance and physical damage to the art.

           No unfair surprise or prejudice will accrue to any Defendant, given that it is an implied

    condition for the purchase of any good that it not be damaged by the seller prior to delivery to

    the purchaser, and the existing claim for breach of contract and further because no new claims

    for relief will need to be asserted—the fraud claim is already alleged and incorporates by

    reference all foregoing allegations of the SAC. For these same reasons, there is good cause to

    modify the case management order, to the extent that is necessary for a supplement rather than

    an amendment to pleadings.

                                          IV.     CONCLUSION

           Plaintiff respectfully requests that he be permitted to supplement the SAC with

    allegations concerning defamation, two defamation claims, and allegations concerning damage to

    the art and the failure to obtain proper insurance.



    3
      Plaintiff did not accept delivery of the art given the circumstances of its shipping, the lack of
    notice and unfair surprise, and the peculiar manner in which it was shipped, as well as the fact
    that there was ongoing litigation.
                                                       11
Case 1:19-cv-02381-LTB-MEH Document 108 Filed 06/23/20 USDC Colorado Page 12 of 13




             Filed June 23, 2020.

                                                   Respectfully submitted,

                                                   THE LAW OFFICE OF IAN T. HICKS LLC


                                                   By         s/ Ian T. Hicks
                                                             Ian T. Hicks
                                                        Original Signature on File at The Law Office of
                                                        Ian T. Hicks, LLC




                                            Certificate of Service

             The undersigned certifies that on the date of this filing, the foregoing was served through

    ECF upon Defendants’ counsel, per the below, as required by Fed. R. Civ. P. 5 and any local

    rules:

    Shoemaker Ghiselli + Schwartz, LLC
    Elizabeth H. Getches
    Cynthia A. Mitchell
    SHOEMAKER GHISELLI + SCHWARTZ LLC
    1811 Pearl Street
    Boulder, CO 80302
    Telephone: (303) 530-3452
    Email: lgetches@sgslitigation.com
    Attorney for Defendants other than Martin St. Pierre, Alicia St. Pierre, and ISP Holdings, Inc.

    Thomas H. Wagner, #38135
    Anderson Law Group
    7385 W. Highway 50
    Salida, CO 81201
    Telephone: (719) 539-7003
    tom@anderson-lg.com
    Counsel for Defendants Martin St. Pierre, Alicia St. Pierre, and ISP Holdings, Inc.




                                                     12
Case 1:19-cv-02381-LTB-MEH Document 108 Filed 06/23/20 USDC Colorado Page 13 of 13




                                                 s/Ian T. Hicks, Esq.




                                        13
